Citation Nr: 1012753	
Decision Date: 04/05/10    Archive Date: 04/14/10

DOCKET NO. 08-38 157	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1. Entitlement to service connection for sinusitis.

2. Entitlement to an increased disability rating for post-
traumatic stress disorder, currently evaluated as 30 percent 
disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran




ATTORNEY FOR THE BOARD

A. Willett, Counsel


INTRODUCTION

The Veteran served on active military duty from March 1984 
to February 1987 and from November 1990 to June 1991. During 
his second period of service, and specifically from January 
1991 to May 1991, he served in Southwest Asia in support of 
Operation Desert Shield and Operation Desert Storm.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating actions of the Department of 
Veterans Affairs Regional Office (RO) in Atlanta, Georgia.  

The issue of entitlement to service connection for sinusitis 
is addressed in the REMAND portion of the decision below and 
is REMANDED to the RO via the Appeals Management Center 
(AMC), in Washington, DC.


FINDINGS OF FACT

1. The Veteran has occupational and social impairment with 
reduced reliability and productivity due to such symptoms as 
flattened affect; panic attacks; impairment of short- and 
long-term memory (e.g. retention of only highly learned 
material, forgetting to complete tasks); impaired judgment; 
disturbances of motivation and mood; and difficulty in 
establishing and maintaining effective work and social 
relationships.

2. The evidence does not show occupational and social 
impairment, with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, or mood, due 
to such symptoms as occasional suicidal ideation; near- 
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); and an inability to establish and 
maintain effective relationships. 


CONCLUSION OF LAW

The criteria for a 50 percent rating for PTSD are met. 38 
U.S.C.A. § 1155 
(West 2002); 38 C.F.R. § 4.130, Diagnostic Code 9411 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran is seeking a rating in excess of 30 percent for 
his service connected PTSD. He was initially granted service 
connection via the March 2007 rating decision and awarded a 
30 percent rating. Several months later, in May 2007, the 
Veteran submitted a statement indicating that he was seeking 
an increased rating. The RO denied that claim by way of the 
August 2007 rating decision. In February 2008, the Veteran 
submitted a notice of disagreement with the 30 percent 
rating. In November 2008, the RO issued a Statement of the 
Case with regard to the appeal of the August 2007 rating 
decision. The Veteran perfected the appeal by submitting a 
VA Form 9 in December 2008.

The Board notes that the May 2007 statement in this case is 
not deemed a notice of disagreement with regard to the 
initial rating for PTSD, as the Veteran did not express 
disagreement with the March 2007 rating decision. See 38 
C.F.R. § 20.201 (2009) [A notice of disagreement must be in 
terms which can be reasonably construed as disagreement with 
[a] determination and a desire for appellate review.]  While 
the Board recognizes his request for an increased rating, 
the Board also recognizes the Veteran's knowledge that he 
must indicate disagreement, as his February 2008 statement 
is clearly noted as "Notice of Disagreement." Also, the 
documents submitted perfecting this appeal would be untimely 
as to the initial March 2007 rating decision, but are 
clearly timely with regard to the decision on an increased 
rating. As such, this matter is being considered a true 
claim for an increased rating, rather than an appeal of the 
initial rating for PTSD. The date of the claim is May 9, 
2007, the date the Veteran's statement was received by VA.

Generally, a disability must be considered in the context of 
the whole recorded history. Where entitlement to 
compensation has already been established and an increase in 
the disability rating is at issue, the present level of 
disability is of primary concern. Although a rating 
specialist is directed to review the recorded history of a 
disability in order to make a more accurate evaluation, the 
regulations do not give past medical reports precedence over 
current findings.
See 38 C.F.R. §§ 4.1, 4.2; Francisco v. Brown, 7 Vet. App. 
55 (1994). Nevertheless, where the evidence contains factual 
findings that show a change in the severity of symptoms 
during the course of the rating period on appeal, assignment 
of staged ratings would be permissible. Hart v. Mansfield, 
21 Vet. App. 505 (2007).

The Board notes that assignment of a particular diagnostic 
code is dependent on the facts of each particular case. See 
Butts v. Brown, 5 Vet. App. 532, 538 (1993). One diagnostic 
code may be more appropriate than another based on such 
factors as an individual's relevant medical history, the 
current diagnosis, and demonstrated symptomatology. In 
reviewing the claim for a higher rating, the Board must 
consider which diagnostic code or codes are most appropriate 
for application in the Veteran's case and provide an 
explanation for the conclusion. 
See Tedeschi v. Brown, 7 Vet. App. 411, 414 (1995).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating; otherwise, the lower rating will 
be assigned. 
38 C.F.R. § 4.7. When all the evidence is assembled, VA is 
responsible for determining whether the evidence supports 
the claim or is in relative equipoise, with the appellant 
prevailing in either event, or whether a preponderance of 
the evidence is against a claim, in which case, the claim is 
denied. Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The Veteran's 30 percent rating is assigned under 38 C.F.R. 
§ 4.130, Diagnostic Code 9411, which utilizes the General 
Rating Formula for Mental Disorders. Under DC 9411, the next 
higher rating possible is 50 percent. In order for such a 
rating to be warranted, the evidence must show that the 
Veteran's service-connected PTSD is manifested by 
occupational and social impairment with reduced reliability 
and productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; or difficulty 
in establishing and maintaining effective work and social 
relationships.

Occupational and social impairment, with deficiencies in 
most areas, such as work, school, family relations, 
judgment, thinking, or mood, due to such symptoms as: 
suicidal ideation; obsessional rituals which interfere with 
routine activities; speech intermittently illogical, 
obscure, or irrelevant; near-continuous panic or depression 
affecting the ability to function independently, 
appropriately and effectively; impaired impulse control 
(such as unprovoked irritability with periods of violence); 
spatial disorientation; neglect of personal appearance and 
hygiene; difficulty in adapting to stressful circumstances 
(including work or a worklike setting); or inability to 
establish and maintain effective relationships, warrants a 
70 percent rating.

And, total occupational and social impairment, due to such 
symptoms as: gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; or memory loss 
for names of close relatives, own occupation, or own name, 
warrants a 100 percent rating. 38 C.F.R. § 4.130.

The evidence in this case includes VA and private outpatient 
treatment records, the Veteran's statements and hearing 
testimony, and a June 2007 VA/QTC examination report.

In May 2006, a VA outpatient mental health note shows that 
the Veteran was under an investigation for "another episode 
of being rough with an inmate" after going "into a flashback 
mode." He was recommended for anger management, and had been 
in couple's counseling due to "verbally aggressive" behavior 
toward his wife. His mood was noted as bland and affect 
constricted.

The Veteran was in anger management group therapy with the 
Atlanta VAMC in 2007. Each note has an identical statement 
indicating that the Veteran's thought content is within 
normal limits for someone suffering from PTSD; that his 
thought processes are not delusional; that he has no 
suicidal or homicidal ideation; and that his affect, speech 
and mood were within normal limits for someone dealing with 
depression and PTSD. See VA mental health treatment notes 
dated January 2007 through March 2007.

The Veteran also sought treatment from Atlanta Psychotherapy 
in April 2007. The initial evaluation notes symptoms 
including increased anxiety, decreased motivation, suicidal 
ideation a "couple years ago," moodiness, and a feeling of 
isolation. The nurse recording the evaluation noted a 
depressed, anxious and irritable mood, with racing and 
multiplicity in thought processes, and with auditory 
hallucinations. He was noted to have memory within normal 
limits.  A follow-up note in the same month shows normal 
thought processes and no hallucinations.

In June 2007, the Veteran was afforded a VA/QTC examination. 
At the time of this examination, he reported trouble 
sleeping, depression, anger, and that he "sees things." He 
reported that he has trouble sleeping because he "believes 
someone is inside his house and may harm his family so he 
gets up frequently to check doors and windows." He also 
stated that he does not like or get along with the people he 
works with. The Veteran reported being off work for three 
days in May due to depression and stress. Examination 
revealed that the Veteran's appearance and hygiene were 
appropriate, but his behavior was "grossly inappropriate 
with examples of being reserved and guarded."  His affect 
and mood were noted as abnormal with communication that was 
"grossly impaired" with poor eye contact, quiet and wanting 
to keep to himself. His speech and concentration were noted 
as normal and panic attacks were absent. There was no 
delusional behavior or hallucination, and no obsessional 
rituals. The Veteran's memory was noted as impaired to a 
mild degree with forgetfulness of names, directions, recent 
events, and forgetting to perform tasks.  He was noted as 
having a GAF score of 60 due to "few friends, flattened 
affect." In conclusion, the examiner noted that the Veteran 
does have difficulty establishing and maintaining effective 
work/school and social relationships because he argues with 
his family frequently. He has occasional interference with 
recreation or leisurely pursuits because he isolates himself 
from others.

The Veteran's treatment with Atlanta Psychotherapy continued 
in January 2008. He was noted as having on target attention 
and appropriate mood with normal speech, but multiplicity in 
thought process and auditory hallucinations. A follow-up 
note later that month shows that the Veteran was 
experiencing bad dreams and flashbacks, difficulty 
concentrating, a depressed and anxious mood, and 
multiplicity in thought process.

There are no additional treatment records in the claims 
folder, and the Veteran confirmed that he has not had 
treatment since. See hearing transcript at page 3. He did 
provide sworn testimony as to his current symptoms. He 
reported suicidal thoughts, memory loss at work and at home, 
isolation and depression. See hearing transcript at pages 5-
7. He reported arguments at work and paranoia at home. Id. 
at pages 7-8. The Veteran also reported the occurrence of 
panic attacks, the last one "a couple months" prior to the 
hearing. Id. at page 10. The panic attacks are manifested by 
dizziness, nausea, sweating, nervousness, a jittery feeing, 
and shutting down. Id.

While the Veteran does not meet every symptom described for 
a 50 percent rating, that is not what is required. The 
evidence, as discussed with particularity above, does reveal 
occupational and social impairment with reduced reliability 
and productivity due to such symptoms as: flattened affect; 
panic attacks; impairment of short- and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; disturbances of 
motivation and mood; or difficulty in establishing and 
maintaining effective work and social relationships. Because 
the evidence of record shows symptoms such as these, the 
Board finds that a 50 percent rating is warranted for the 
Veteran's service-connected PTSD.

There is no indication, however, that the Veteran has 
occupational and social impairment, with deficiencies in 
most areas, such as work, school, family relations, 
judgment, thinking, or mood, due to such symptoms as 
occasional suicidal ideation; near- continuous panic or 
depression affecting the ability to function independently, 
appropriately and effectively; impaired impulse control 
(such as unprovoked irritability with periods of violence); 
and an inability to establish and maintain effective 
relationships. He has show periodic indications of some of 
these symptoms, but not to the extent that they affect his 
ability to function independently or have rendered him 
unable to establish or maintain relationships. The symptoms 
of the Veteran's disability more closely approximate the 
symptoms noted under the criteria or a 50 percent rating. A 
70 percent rating is not warranted.

Duties to Notify and Assist 

VA has a duty to notify and assist the Veteran in 
substantiating his claim for VA benefits. 38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 
2007); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) 
(2009).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
Veteran and his representative, if any, of any information 
and medical or lay evidence that is necessary to 
substantiate the claim. 
38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) 
(2009). Proper notice from VA must inform the Veteran of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
and (3) that the Veteran is expected to provide. 38 C.F.R. § 
3.159(b)(1) (2009). This notice must be provided prior to an 
initial unfavorable decision on a claim by the agency of 
original jurisdiction (AOJ). Mayfield v. Nicholson, 444 F.3d 
1328 
(Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 
(2004).

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the U.S. 
Court of Appeals for Veterans Claims (Court) held that, upon 
receipt of an application for a service-connection claim, 38 
U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to 
review the information and the evidence presented with the 
claim and to provide the Veteran with notice of what 
information and evidence not previously provided, if any, 
will assist in substantiating, or is necessary to 
substantiate, each of the five elements of the claim, 
including notice of what is required to establish service 
connection and that a disability rating and an effective 
date for the award of benefits will be assigned if service 
connection is awarded.

Here, the Veteran was notified of the evidence necessary to 
establish an increased rating for PTSD, as well as notified  
of the information he was responsible for providing and what 
evidence VA would obtain. He was also informed as to how 
disability ratings and effective dates are assigned. See 
March 2006 and May 2007 letters to the Veteran. Thus, VA has 
met its duty to assist the Veteran under VA regulation and 
Dingess.

VA also has a duty to assist the Veteran in substantiating 
his claim under 
38 C.F.R. § 3.159(c), (d) (2009). Here, the Veteran's 
statements, his VA and private treatment records and his VA 
examination report have been associated with the claims 
folder. The Veteran was also afforded a Travel Board Hearing 
and the February 2009 transcript is of record. The Veteran 
has not notified VA of any additional available relevant 
records with regard to his claim. VA has done everything 
reasonably possible to assist the Veteran. A remand for 
further development of this claim would serve no useful 
purpose. VA has satisfied its duty to assist the Veteran and 
further development is not warranted.


ORDER

Entitlement to a rating of 50 percent, and no more, for the 
Veteran's service-connected PTSD is granted.


REMAND

The Veteran is seeking to establish service connection for 
sinusitis. Generally, for service connection to be 
established, the claims folder must contain (1) medical 
evidence of a current disability, (2) medical evidence, or 
in certain circumstances lay testimony, of in- service 
incurrence or aggravation of an injury or disease, and (3) 
medical evidence of a nexus between the current disability 
and the in-service disease or injury." See Pond v. West, 12 
Vet. App. 341, 346 (1999). In other words, entitlement to 
service connection for a particular disability requires 
evidence of the existence of a current disability and 
evidence that the disability resulted from a disease or 
injury incurred in or aggravated during service. 38 U.S.C.A. 
§§ 1110, 1131; 38 C.F.R. § 3.303(a). Service connection may 
also be granted for any disease diagnosed after discharge 
when all of the evidence establishes that the disease was 
incurred in service. See 38 C.F.R. § 3.303(d).

Service connection may be awarded for a "chronic" condition 
when a disease defined by statute or regulation as a chronic 
disease, such as arthritis, manifests itself and is 
identified as such in service (or within the presumption 
period under 38 C.F.R. § 3.307), and the Veteran presently 
has the same condition. Service connection may also be 
granted when a disease manifests itself during service (or 
during the presumptive period), albeit not in a chronic 
state, yet there is a showing of continuity of 
symptomatology after discharge with medical evidence 
relating the symptomatology to the Veteran's present 
condition. 38 C.F.R. § 3.303(b); see Savage v. Gober, 10 
Vet. App. 488, 495-98 (1997).

In this case, service treatment records reveal no notation 
of sinus problems at the time of the Veteran's May 1982 
enlistment examination for ROTC, but later reports show 
sinus related complaints. A January 1990 clinical record 
shows that the Veteran complained of a sinus headache and 
congestion. The November 1990 and May 1991 Reports of 
Medical History show sinusitis. In January 1992, the Veteran 
was seen for pain and infection to his sinuses and throat. 
Seasonal sinusitis was noted in June 1995 as well. And, in 
June 2000, the Veteran was treated for acute sinusitis. His 
February 2001 Report of Medical History also notes 
sinusitis. The Veteran reported that he retired from the 
National Guard in 2004. See hearing transcript at page 24.

It is unclear from the record whether the initial medical 
notes indicating sinus problems were during a period of 
active duty, active duty for training (ACDUTRA), or inactive 
duty for training (INACDUTRA). Service connection may be 
granted for disability resulting from disease or injury 
incurred or aggravated while performing ACDUTRA, or from 
injury incurred or aggravated while performing INACDUTRA. 38 
U.S.C.A. §§ 101(24), 106, 1110, 1131. Active military, 
naval, or air service includes (1) active duty, any period 
of active duty for training during which a person was 
disabled or died from a disease or injury; and (2) any 
period of inactive duty training during which a person was 
disabled or died from an injury incurred or aggravated in 
the line of duty. 38 U.S.C.A. § 101(24); 
38 C.F.R. § 3.6(a). It appears from the record that the 
Veteran was initially afforded an enlistment examination for 
ROTC in May 1982 (see service treatment records) and that he 
ultimately retired from the National Guard in 2004 (see 
hearing transcript at page 24. His DD Forms 214 show active 
duty dates from March 1984 to February 1987 and from 
November 1990 to June 1991. There has been no clarification, 
however, as to his ACDUTRA and INACDUTRA dates. This 
information is imperative to this claim, considering the 
significant notations of the claimed disability in the 
service records, but outside the range of the verified 
active duty dates. Because information such as the Veteran's 
dates of service is within control of the federal 
government, this falls under VA's 38 C.F.R. § 3.159(c)(2) 
duty to assist.

Also, at his Board hearing, the Veteran testified that he 
was first treated for sinus problems in service in 1984 at 
sick call in Herlong, California. See hearing transcript at 
page 16. A review of the available service records does not 
show such treatment. In fact, there are no clinical records 
available prior to 1990. This suggests that some of the 
Veteran's service treatment records are not associated with 
the claims folder. Under 38 C.F.R. § 3.159(c)(2), VA has a 
duty to assist the Veteran by obtaining his service 
treatment records and associating them with the claims 
folder. Often records from National Guard service are held 
by the Veteran's particular unit. The Board notes that the 
Veteran provided testimony that he was with the 214th MP 
Company in Tuskegee, Alabama, from 1987 to 2004. See hearing 
transcript at page 24. This matter must be remanded to 
obtain these records.

Finally, a review of the file reveals that VA has not 
afforded the Veteran the benefit of a VA examination and 
opinion with regard to this claim. VA's duty to assist 
includes obtaining an examination and medical opinion when 
necessary to make an adequate determination. See Duenas v. 
Principi, 18 Vet. App. 512 (2004). In McLendon v. Nicholson, 
20 Vet. App. 79 (2006), the Court discussed the steps to be 
taken in determining whether a VA examination is necessary 
prior to final adjudication of a claim. According to 
McLendon, in disability compensation claims, VA must provide 
a VA medical examination when there is (1) competent 
evidence of a current disability or persistent or recurrent 
symptoms of a disability, (2) evidence establishing that an 
event, injury, or disease occurred in service, or 
establishing certain diseases manifesting during an 
applicable presumptive period for which the claimant 
qualified, and (3) an indication that the disability or 
persistent or recurrent symptoms of a disability may be 
associated with the Veteran's service or with another 
service-connected disability, but (4) there is insufficient 
competent medical evidence on file for the Secretary to make 
a decision on the claim. 38 U.S.C.A. §5103A(d)(2), 38 C.F.R. 
§3.159(c)(4)(i). The Court in McLendon observed that the 
third prong, which requires that an indication that the 
claimant's disability or symptoms "may be" associated with 
the established event, is a low threshold. McLendon, 20 Vet. 
App. at 83. In this case, there are clearly records showing 
treatment during the Veteran's years in the National Guard. 
A medical determination as to the actual date of onset of 
the Veteran's disability is necessary, and if that was 
during a period prior to an active duty period, then a 
determination as to whether active duty service aggravated 
the condition is necessary. Because of the complexity of the 
medical question at issue, and the lack of a medical 
examination and opinion on this issue, the matter must be 
remanded.

Accordingly, the case is REMANDED for the following action:

1. Verify the Veteran's service, including 
a notation of the dates of any active 
duty, ACDUTRA, and INACDUTRA between 1982 
and 2004. The Board notes that a statement 
of reserve "points" is not an acceptable 
response to this remand order. A listing 
of dates and type of service is necessary 
to adjudicate this claim.

2. Obtain all service treatment records 
from the Veteran's active and National 
Guard service, including but not limited 
to records retained by the Veteran's 
National Guard unit, the 214th MP Company 
in Tuskegee, Alabama.

3. Once the above development is complete, 
afford the Veteran a VA examination to 
determine the nature and etiology of his 
claimed sinusitis. The examiner should, 
after thorough physical examination and 
any appropriate diagnostic testing, 
provide a current diagnosis and then, 
based upon all evidence of record, provide 
an opinion regarding the etiology of the 
Veteran's diagnosed disabilities by 
addressing the following question: is it 
more likely than not (i.e., probability 
greater than 50 percent)), at least as 
likely as not (i.e., probability of 50 
percent), or less likely than not (i.e., 
probability less than 50 percent) that the 
Veteran's disability(ies) was caused by 
disease or injury during service, or 
initially manifested during service and 
has continued ever since, or was a 
preexisting condition that was aggravated 
by active service? A complete rationale 
should be provided for any opinion 
expressed and the discussion must include 
comment on the Veteran's in-service 
complaints and any current diagnosis or an 
explanation as to why there is no current 
diagnosis if that is the ultimate finding.

4. Readjudicate the Veteran's claim. If 
the benefits sought on appeal remain 
denied, the Veteran and his accredited 
representative should be issued a 
supplemental statement of the case (SSOC) 
and given a reasonable opportunity to 
respond.

The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded. Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner. 
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).




______________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


